                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   SAN FRANCISCO BAYKEEPER; SAVE
                                       THE BAY; COMMITTEE FOR GREEN
                                  11   FOOTHILLS; CITIZENS’ COMMITTEE                       No. C 19-05941 WHA (lead case)
                                       TO COMPLETE THE REFUGE; and
                                  12   STATE OF CALIFORNIA, by and through                  Consolidated With
Northern District of California
 United States District Court




                                       XAVIER BECERRA, ATTORNEY
                                  13   GENERAL,                                             No. C 19-05943 WHA

                                  14                  Plaintiffs,

                                  15           v.                                           ORDER CONSOLIDATING CASES,
                                                                                            GRANTING MOTIONS TO
                                  16   U.S. ENVIRONMENTAL PROTECTION                        INTERVENE, AND VACATING
                                       AGENCY AND ITS ADMINISTRATOR,                        HEARINGS
                                  17
                                                      Defendants.
                                  18
                                  19   REDWOOD CITY PLANT SITE, LLC,
                                  20                  Intervenor-Defendant.
                                  21
                                                                              INTRODUCTION
                                  22
                                            In these related challenges to a federal agency determination, the parties stipulate to
                                  23
                                       consolidation and the original requestor of the agency determination moves to intervene.
                                  24
                                       Intervention is unopposed. For the reasons below, the actions are CONSOLIDATED and the
                                  25
                                       motions to intervene are GRANTED.
                                  26
                                  27

                                  28
                                   1                                            STATEMENT

                                   2        In March 2019, the United States Environmental Protection Agency issued a final

                                   3   determination on the jurisdictional status of waters under the Clean Water Act within an area

                                   4   known as the Redwood City Salt Ponds, adjacent to the San Francisco bay’s Westpoint Slough.

                                   5   The jurisdictional determination found that the contested area did not include “waters of the

                                   6   United States” under the CWA and thus was not entitled to the CWA’s protections. The

                                   7   EPA’s conclusion was directly at odds, however, with a draft prepared by its San Francisco-

                                   8   based Region 9 division in November 2016. Region 9’s draft found that most of the contested

                                   9   area constituted “waters of the United States” for purposes of CWA jurisdiction.

                                  10        The question of what weight the EPA owed the Region 9 draft lies at the center of these

                                  11   two related actions challenging the EPA’s March 2019 determination. Both actions were filed

                                  12   on September 24, 2019, one by a group of nonprofit environmental organizations (Baykeeper),
Northern District of California
 United States District Court




                                  13   and the other by the State of California (California). Each complaint asks that the March 2019

                                  14   determination be set aside and declared unlawful, arbitrary and capricious, an abuse of

                                  15   discretion, unsupported by substantial evidence, and in violation of the Administrative

                                  16   Procedure Act (Compl. California ¶ 5; Compl. Baykeeper ¶ 13).

                                  17        As told by both complaints, the journey to the March 2019 determination began ten years

                                  18   ago with a request for a preliminary jurisdictional determination by our proposed intervenor,

                                  19   Redwood City Plant Site, LLC, also known as DMB Redwood City Saltworks. A different

                                  20   entity, DMB Redwood City Holdings LLC, and an affiliate of Cargill, Incorporated, formed

                                  21   Saltworks in 2006 as a joint venture to explore future uses of the salt pond site.

                                  22        The current use of the site for commercial salt production, however, dates to the early

                                  23   twentieth century when the salt ponds were constructed as part of a larger development of

                                  24   commercial salt production facilities along the San Francisco bay and its tributaries. Once

                                  25   established, the site consisted of an approximately 1,400-acre salt complex east of Redwood

                                  26   Creek, surrounded by a levee system separating the site from natural tidal influences of the

                                  27   bay. Cargill and its affiliates have owned the property since 1978 (Compl. Baykeeper ¶ 66).

                                  28
                                                                                       2
                                   1        In 2009, the Saltworks venture proposed converting the site to a mixed-use, high-density

                                   2   development and partial tidal-restoration project. In conjunction with a permit application it

                                   3   filed with Redwood City, Saltworks requested that the Army Corps of Engineers prepare a

                                   4   non-binding, preliminary determination under the CWA for the area (Decl. Kane ¶ 18).

                                   5        In 2010, the Corps issued the requested determination finding that wetlands and other

                                   6   waters on the site may be jurisdictional under the CWA. Facing public opposition to the

                                   7   development and uncertainty regarding CWA jurisdiction, Saltworks withdrew its Redwood

                                   8   City permit application in 2012 (Compl. Baykeeper ¶ 87).

                                   9        A month later, however, Saltworks requested a binding jurisdictional determination for

                                  10   the site from both the Corps and the EPA. Initially, the EPA decided to provide only guidance

                                  11   to the Corps. But, when the Corps told the EPA three years later that it would find the waters

                                  12   were non-jurisdictional, the EPA intervened, reserving the final determination for itself.
Northern District of California
 United States District Court




                                  13        In November 2016, EPA Region 9 completed its draft decision finding that most of the

                                  14   waters fell within the jurisdiction of the CWA. EPA headquarters did not finalize Region 9’s

                                  15   draft and Saltworks’ pending request remained open until March 2019, when the EPA issued

                                  16   its final determination going the other way. The Baykeeper and California actions ensued.

                                  17        Prior to the initial case management conference, Saltworks moved to intervene in both

                                  18   actions. Although California and the Baykeeper plaintiffs would not stipulate to Saltworks’

                                  19   intervention prior to Saltworks’ motions, both eventually filed statements of non-opposition.

                                  20                                              ANALYSIS

                                  21        1.      STIPULATION TO CONSOLIDATE CASES
                                  22        Under Rule 42(a), a district court may consolidate actions if they involve a common

                                  23   question of law or fact. “The district court, in exercising its broad discretion to order

                                  24   consolidation of actions presenting a common issue of law or fact under Rule 42(a), weighs the

                                  25   saving of time and effort consolidation would produce against any inconvenience, delay, or

                                  26   expense that it would cause.” Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984).

                                  27        Here, the California and Baykeeper actions involve the same defendants along with

                                  28   common questions of law and fact. No parties object to consolidation. Both actions concern
                                                                                        3
                                   1   the same CWA jurisdictional determination, seek the same remedy, and will be reviewed based

                                   2   on the same administrative record. Thus, this order finds that the efficiency benefits of

                                   3   consolidation outweigh any inconvenience, delay, or prejudice any party would suffer.

                                   4        2.      MOTIONS TO INTERVENE
                                   5        Intervention as of right is governed by Rule 24(a), which provides that on timely motion,

                                   6   a court must permit anyone to intervene in an action who:

                                   7                . . . claims an interest relating to the property or transaction that is
                                                    the subject of the action, and is so situated that disposing of the
                                   8                action may as a practical matter impair or impede the movant’s
                                                    ability to protect its interest, unless existing parties adequately
                                   9                represent that interest.
                                  10   Thus, a movant seeking to intervene as of right in a pending lawsuit must satisfy four

                                  11   requirements. The movant must show that:

                                  12                (1) it has a significant protectable interest relating to the property or
Northern District of California
 United States District Court




                                                    transaction that is the subject of the action; (2) the disposition of the
                                  13                action may, as a practical matter, impair or impede the [movant’s]
                                                    ability to protect its interest; (3) the [movant] is timely; and (4) the
                                  14                existing parties may not adequately represent the [movant’s]
                                                    interest.
                                  15
                                       United States v. Los Angeles, 288 F.3d 391, 397 (9th Cir. 2002) (citation omitted). Rule 24(a)
                                  16
                                       is underscored by a “liberal policy in favor of intervention.” Ibid.
                                  17
                                            Saltworks satisfies each of Rule 24(a)’s four requirements and no parties oppose its
                                  18
                                       intervention. First, Saltworks demonstrates a significant protectable interest in this action.
                                  19
                                       The interest requirement’s purpose is to involve “as many apparently concerned persons as is
                                  20
                                       compatible with efficiency and due process.” Portland Audubon Society v. Hodel, 866 F.2d
                                  21
                                       302, 308 (9th Cir. 1989). Saltworks initiated the jurisdictional determination process and the
                                  22
                                       extent of such jurisdiction over the salt ponds is relevant to its purpose of exploring future
                                  23
                                       development options. And, to the extent Saltworks represents Cargill’s interests, Cargill
                                  24
                                       maintains ownership interests in the salt ponds that will be directly affected by a decision in
                                  25
                                       this litigation (Decl. Kane ¶ 16). While the interests of a joint venture’s member’s affiliate
                                  26
                                       may be too attenuated to stand in for the joint venture’s interest elsewhere; here, Saltworks’
                                  27

                                  28
                                                                                         4
                                   1   representation of Cargill’s interests will benefit the efficient resolution of this dispute.

                                   2   Portland Audubon Society, 866 F.2d at 308.

                                   3        Second, Saltworks’ interests may be impaired or impeded by the disposition of this

                                   4   litigation. Our court of appeals “follows the guidance of the Rule 24 advisory committee notes

                                   5   that state that ‘[i]f an absentee would be substantially affected in a practical sense by the

                                   6   determination made in an action, he should, as a general rule, be entitled to intervene.” Sw.

                                   7   Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001). As stated above, a

                                   8   decision in this litigation will affect Saltworks significant protectable interests.

                                   9        Third, Saltworks’ motion is timely. In evaluating the timeliness of a motion to intervene,

                                  10   we consider “(1) the stage of the proceeding at which an applicant seeks to intervene; (2) the

                                  11   prejudice to other parties; and (3) the reason for and length of the delay.” United States v.

                                  12   Washington, 86 F.3d 1499, 1503 (9th Cir. 1996). Saltworks sought stipulations to intervene
Northern District of California
 United States District Court




                                  13   well before the initial case management conference and no parties object to its intervention.

                                  14        Fourth, the current parties do not adequately represent Saltworks’ interests. Our court of

                                  15   appeals requires only a “minimal” showing to establish inadequacy. Sw. Ctr. for Biological

                                  16   Diversity, 268 F.3d at 823. While the government is defending the March 2019 jurisdictional

                                  17   determination, the broad balance of environmental, administrative, public, and other interests

                                  18   the government must consider in responding to the claims differ markedly from Saltworks’

                                  19   specific interests in protecting its property rights and investments.

                                  20        Saltworks has satisfied the elements set forth in Rule 24(a). This order need not engage

                                  21   in a permissive intervention analysis under Rule 24(b).

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
                                   1                                          CONCLUSION

                                   2        For the reasons stated above, the California and Baykeeper actions are CONSOLIDATED

                                   3   and Saltworks’ motions to intervene are GRANTED. Going forward, all filings shall be made

                                   4   using the caption used for this order and shall be filed only in Case No. 19-05941. This order

                                   5   shall be the final filing in Case No. 19-05943. The January 29 hearing on the motions to

                                   6   intervene in both actions are VACATED.

                                   7

                                   8        IT IS SO ORDERED.

                                   9

                                  10   Dated: January 15, 2020.

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                             WILLIAM ALSUP
                                  13                                                         UNITED STATES DISTRICT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
